DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claims 6-10, 12, 22, 23, 25, 26 and 28-36 are pending in this application, Claims 9 and 10 are acknowledged as withdrawn, Claims 6-8, 12, 22, 23, 25, 26 and 28-36 were examined on their merits.

The Examiner notes that the Applicant’s amendments filed 12/29/2020 incorporated new limitations drawn to the third species of viable bacteria which was found to be free of the art.  This necessitated the withdrawal of the obviousness-type prior art rejection in the Final Action filed 07/29/2020.  
The Applicants have described this newly added limitation as a previously unknown bacterium, Lachnospiraceae 10972, see Pgs. 3-4, Table 1 of the published Spec.  This is supported by the sequence search (in ABSS/SCORE dated 06/16/2021) over SEQ ID NO: 85, wherein the Applicant’s work were the only findings within that % identity parameter.  The search would have also covered SEQ ID NOs 86-89 in that SEQ ID NO: 85 has 1518 AAs; 86 has 1517 AAs, 87 has 1519 AAs, 88 has 1518 and 89 has 1515 AAs.  Therefore, at most SEQ ID No: 85 differs from the others recited by 3 AAs which would be covered by the at least 97% identity parameter.  Therefore, the claims as a whole are deemed to be free of the prior art.

The rejection of Claims 6-8, 12, 22, 23, 25, 26 and 28-35 under 35 U.S.C. § 101 because the claimed invention is directed to a natural product without significantly more, has been withdrawn after further consideration. The Examiner’s rationale is as follows, the claimed scenario is similar to the 2019 Guidance, Example 44, “Denveric Acid”, Claim 4.  The claimed composition is drawn to a nature-based product of at least three species of viable bacteria and glycerol.  In “Denveric”, the claim is to a nature-based product produced by combining multiple components (the denveric acid and the protamine), therefore the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Because denveric acid and protamine do not occur together in nature, there is no naturally occurring counterpart mixture for comparison, and so the claimed mixture is compared to its naturally occurring components (denveric acid and protamine).  
There is no indication that mixing these components changes the structure of the denveric acid or protamine.  However, the mixture has a changed functional property, in that the glycemic control characteristics of the mixture are different than the mere “sum” of the glycemic control characteristics of the individual components.  In the instant case, the at least three species of viable bacteria and glycerol do not occur together naturally and the combination would have a changed functional property of markedly improved storage viability of the bacteria under freezing conditions, room temperature or both.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 12, 22, 23, 25, 26 and 28-36 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is apparent that at least three species of viable bacteria as claimed in instant Claim 6 are required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the three species of viable bacteria with the claimed characteristics.

The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public.  For example, the Specification as published at Pg. 4, Table I indicates that a third species of bacteria comprising a 16S rDNA sequence set forth in SEQ ID NO: 85, Lachnospiraceae bacterium 10972 was previously unknown indicating that the species is not known and readily available to the public.  Further the Examiner notes that the structure of the species (i.e. genome sequence) is not described in the Specification, the 16S rDNA sequence(s) do not describe all of the structure of the species, the genome sequence for the species is lacking in the art, the discovery in the disclosure that the species possess unique characteristics in terms of their therapeutic use not found in other species, and the fact that the Specification does not say what structure is mainly responsible for its unique characteristics.

If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the composition of Claim 6, further comprising additional species of viable bacteria.  Claim 6 is drawn to at least three species of bacteria, wherein one species thereof has a particular feature and the two species thereof possess unique 16S rDNA sequences.  It is unclear if the addition species recited in Claim 12 are also required to have this feature and 16S rDNA sequences.  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/27/2022